Title: [Diary entry: 13 May 1788]
From: Washington, George
To: 

 Tuesday 13th. Thermometer at 57 in the Morning—66 at Noon and 62 at Night. Wind at No. Wt. all day—in the forenoon fresh—in the Afternoon moderate, and towards night calm. Clouds the greater part of the day. Visited all the Plantations and the Brick yard. At the Ferry, 6 plows were at Work in No. 7. Viz.—3 belonging to the Plantation—2 from Frenchs and 1 from Muddy hole. Two Men were Planting the remainder of the Corn ground; and the Women were in the New grd. at the Mansn. House. At French’s. The drag was harrowing the ground intended for flax with oxen. One Plow (from Muddy hole was replowing the ground which had received the Spring Wheat, and English Beans, that did not come up, in order to sow it with Barley from Minorca. The double harrow was putting in the remainder of the Oats in the lower meadow wch. could not (on acct. of the wet) be done on Saturday last. (The other hands were planting Corn)— bushls. Oats sown. At Morris’s—that is Dogue run—all hands were on the New grd. at the Mansn. House; Plow people as well as others. The English Barley sown at this place in fd. No. 1 was up, but rather thin. The naked barley was also up, & pretty thick—but of that sent me by Generl. Spotswood very little appeared. The Pease were Sprouting, & some coming up wch. were sown in this field, adjoining the Barley. At Muddy hole—one harrow was preparing for, and putting in Buck Wheat. The other hands were in the New ground at the Mansn. House. In the Neck. Finished planting Pumpkins around the Corn fd. No. 6 and the Women began to hill in the Barn Inclosure for Pease. 5 plows turning into 3 feet ridges the ground (which had been laid of this distance) before them, to expedite the work. Two harrows preparing for, & putting in Buck Wheat. Waggon Carting rails for the fence between fields No. 8 and 9. The first planted Corn at this place was comeing up, but looked yellow. The first sowed Oats and Barley here, in No. 2, looks very well—appearing to be very little injured by the Wet—the first not at all.